ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_06_FR.txt. 90

OPINION DISSIDENTE DE M. ODA
[Traduction]
REMARQUES LIMINAIRES

1. Je ne puis, à mon grand regret, m’associer à larrét de la Cour. A
l’occasion de la procédure sur la demande d’intervention maltaise, j’avais
dit :

« les motifs exposés par la Cour [pour rejeter la requéte de Malte]
interprétent d’une façon trop restrictive le paragraphe 1 de Particle 62.
Je regrette qu’on ait ainsi limité la notion d’intervention lors de la
première occasion réelle où l’on en ait demandé l'application. » (C.1.J.
Recueil 1981, p. 23, par. 1.)

Et j’ajoutais :

« A mon avis, une intervention fondée sur l’article 62 du Statut
devrait être considérée comme étant d’une portée beaucoup plus large
qu'il n’est admis dans l’arrêt de la Cour (par. 32-34). Les procés-
verbaux des débats du comité consultatif de juristes de 1920, qui a
rédigé le Statut de la Cour permanente de Justice internationale,
fournissent peu de renseignements sur le rôle que pouvait jouer un
Etat tiers autorisé à intervenir en application de l’article 62 du Statut
(qui était identique, pour ce qui est du texte français, à l’article 62 du
Statut de la Cour actuelle) et sur les effets qui pouvaient découler de
son intervention. Si le Règlement de la Cour adopté en 1922 à la
session préliminaire de la Cour permanente de Justice internationale
contenait des dispositions relatives à la requête à fin d'intervention, il
ne spécifiait pas la portée de cette intervention, ni la façon dont la
Cour devait donner suite à l'intervention d’une tierce partie, une fois
cette intervention admise. Comme la Cour le dit très justement dans le
présent arrêt (par. 23 et 27), la Cour permanente de Justice interna-
tionale et la Cour actuelle ont laissé de côté ces questions d’interven-
tion, estimant qu’elles pourraient être tranchées eu égard aux circons-
tances particulières de chaque espèce. Pendant soixante années, la
Cour n’a pratiquement jamais eu à connaîte d’affaire dont on pouvait
dire que l’article 62 était un élément essentiel ; mais le moment est
maintenant venu pour la Cour de se prononcer sur le problème de
l'intervention. » (bid, par. 2.)

2. Or le présent arrêt évite à nouveau d’aborder les problèmes essentiels
de l’intervention, en justifiant le rejet de la requête italienne par des raisons
qui paraissent secondaires. Apparemment, en effet, la Cour y définit à
priori la portée du type d'intervention qu’elle tient pour une véritable

91
PLATEAU CONTINENTAL (OP. DISS. ODA) 91

‘ intervention (façon de faire qui me paraît erronée), puis en tire la conclu-
sion que la requête de l'Italie ne rentre pas dans cette catégorie.

J. LA PORTÉE DE L'INTERVENTION SUR LA BASE
DE L'ARTICLE 62 DU STATUT

Introduction

3. La Cour a jusqu'ici hésité à prendre une position arrêtée sur la
question de savoir si un Etat doit, pour être autorisé à intervenir sur la base
de l’article 62 du Statut, avoir avec les parties initiales à l'instance un lien
découlant soit de l'acceptation de la juridiction obligatoire de la Cour, soit
d’un compromis. Les autres problèmes — faut-il que l Etat intervenant ait
entamé avec l’une ou l’autre des parties initiales, ou avec les deux, des
négociations préalables pour le règlement d’un différend préexistant ;
faut-il ou non qu’il formule des prétentions concrètes contre l’une ou
l’autre de ces parties, ou contre les deux ; faut-il ou non qu’il participe à
l'instance principale en qualité de partie — se rapportent tous à cette
question fondamentale du lien juridictionnel que ledit Etat intervenant a,
ou n'a pas, avec les parties initiales. A ce sujet, je m’exprimais comme suit
dans mon opinion sur la précédente procédure d’intervention :

« I n’est donc pas du tout évident que la participation en qualité de
partie soit une condition sine qua non de l'institution de l'intervention.
De plus, la question de savoir si l’institution de l’intervention fondée
sur l’article 62 du Statut exige ou non que l'Etat tiers participe à
l'instance « en qualité de partie » est étroitement liée à deux autres
questions : tout d’abord, celle de savoir s’il faut qu’il existe un lien
juridictionnel entre l'Etat intervenant et les parties originaires ; et
ensuite la question de savoir si l’arrêt de la Cour en l’instance prin-
cipale aurait également force obligatoire pour l'Etat intervenant. Bien
que la Cour n’ait pas traité de la question de la juridiction en la
présente affaire (par. 36), il est difficile d’examiner l’institution de
intervention sans tenir compte de ces deux questions, qui sont
étroitement liées à la nature de cette institution telle qu’elle est prévue
à l’article 62.» (C.I.J. Recueil 1981, p. 24, par. 4.)

4. Je pense que la question du lien juridictionnel, avec les problèmes qui
lui sont ainsi rattachés, est une question importante, et qu’on ne peut éviter
d’aborder lorsqu'on a affaire à l'institution de l'intervention. Si en effet
Pexistence d’un lien juridictionnel était une condition préalable à Pinter-
vention demandée sur la base de Particle 62 du Statut, le fait que l'Italie
n’ait ni accepté la juridiction obligatoire de la Cour ni obtenu des Parties
principales un accord valide à son intervention justifierait assurément le
rejet de sa requête.

5. Dans la présente espèce, la Cour reconnaît apparemment avoir évité
d'aborder la question fondamentale de l'intervention, lorsqu'elle dit :

92
PLATEAU CONTINENTAL (OP. DISS. ODA) 92

« La Cour estimant ... qu’elle ne doit pas aller au-delà des consi-
dérations qu’elle juge nécessaires à sa décision, le présent arrêt n’a pas
à trancher les diverses autres questions soulevées durant la présente
procédure au sujet des conditions et du fonctionnement de l’inter-
vention au titre de l’article 62 du Statut. En particulier, pour se
prononcer sur la demande d'intervention de l’Italie en l’espèce, la
Cour n’a pas à décider si, en règle générale, pour toute intervention
fondée sur l’article 62, et comme condition de son admission, l’exis-
tence d’un lien juridique valable doit être démontrée. » (Arrêt,
par. 38.)

Et de même, un peu plus loin :

«La Cour estimant possible ... de se prononcer sur la présente
requête sans résoudre la question délicate du « lien de compétence
valable. » (bid, par. 45.)

Mais en même temps, la Cour, en évoquant « le principe fondamental qui
veut que [sa] compétence pour connaître d’un différend et le trancher
dépende du consentement des parties à celui-ci» (ibid, par. 34), les
« principes fondamentaux à la base de sa compétence : en premier lieu le
principe du consentement » (ibid, par. 35), le « consensualisme qui est à la
base de la compétence de la Cour » (ibid, par. 37) et l'importance de
« l'élément de la volonté des Etats, exprimée dans un compromis ou autre
instrument établissant la compétence, pour définir la portée d’un différend
soumis à la Cour » (ibid. par. 46), ainsi qu’en interprétant la requête de
l'Italie comme la soumission d’un différend distinct ou additionnel avec les
Parties principales (ce qui, d’après l’arrêt, serait le seul type d’intervention
possible), paraît affirmer que l’existence d’un lien juridictionnel est néces-
saire pour qu’un Etat tiers puisse intervenir.

1. Cas où il existe un lien juridictionnel

6. On peut certes imaginer des cas où l’Etat tiers serait lié aux parties
initiales par l’acceptation mutuelle de la juridiction obligatoire de la Cour,
ou par la signature d’un compromis, ce qui lui permettrait de soumettre à la
Cour des différends distincts avec les parties. Dans de tels cas, l’interven-
tion devant Ja Cour internationale de Justice servirait à éviter l’introduc-
tion d’instances séparées, mais présentant entre elles des analogies ; ce
type d'intervention serait assimilable à l'intervention en droit interne.
C’est ce que je faisais remarquer dans l'opinion individuelle que j’ai jointe à
Parrét sur la requête maltaise :

« Je pense qu’on peut soutenir que l'existence d’un lien juridiction-
nel entre l'Etat intervenant et les parties originaires est nécessaire si
l'Etat intervenant participe à l'instance en tant que partie de plein
droit, et qu’en ce cas l’arrêt de la Cour aurait indubitablement force
obligatoire pour l'Etat intervenant. Ce droit d’intervention est fon-

93
PLATEAU CONTINENTAL (OP. DISS. ODA) 93

cièrement semblable à celui que prévoit le droit interne de nombreux
Etats. Par suite de la participation de la tierce partie en qualité de
partie de plein droit à l'instance principale, l'affaire devient un litige
entre trois parties. Evidemment, dans le droit interne, le lien juridic-
tionnel entre la tierce partie demandant à intervenir et les parties
originaires n’est pas en cause. Cette institution, qui existe de longue
date, a pour objet de protéger les droits d’une tierce partie qui pour-
raient être affectés par le litige entre les deux autres parties, tout en
simplifiant la procédure contentieuse : deux ou trois motifs d’action
judiciaire concernant les mémes droits ou obligations peuvent ainsi
étre réunis en une seule instance.

De méme, il peut y avoir des affaires portées devant la Cour
internationale de Justice où l'Etat tiers demandant à intervenir pour
assurer la protection du droit qu’il estime avoir — et qui fait partie de
Pobjet même du litige primitif — est lié aux parties originaires par son
acceptation de la juridiction obligatoire de la Cour en vertu de la
disposition facultative du Statut, ou par un traité ou une convention
en vigueur, ou encore par un compromis passé avec ces deux Etats.
Dans ces conditions, l’Etat tiers peut participer à la procédure en
qualité de demandeur ou défendeur, ou en tant que demandeur indé-
pendant. Il est d’ailleurs probable que, dans un tel cas, l'Etat tiers
serait habilité à introduire devant la Cour une action séparée concer-
nant la même question. En revanche, laisser participer à la procédure
un Etat tiers qui agirait comme partie de plein droit sans avoir de lien
juridictionnel avec les parties originaires et sans être lié par la force
obligatoire de l’arrêt reviendrait indubitablement à réintroduire par
un subterfuge une affaire qui n’aurait pas pu être portée devant la
Cour en raison d’un défaut de juridiction. Une telle situation paraît à
première vue inadmissible, car la juridiction de la Cour internationale
de Justice est fondée sur le consentement d'Etats souverains et n’est
pas obligatoire en l’absence de ce consentement. » (C.LJ. Recueil
1981, p. 25, par. 5-6.)

7. Ainsi l'intervention en droit international pourrait, comme en droit
interne, être un facteur d'économie de procédure, puisqu'elle permettrait —
à condition qu’il y eût un lien juridictionnel — de joindre à linstance
principale un litige distinct, introduit par un Etat tiers contre l’une ou

l’autre des parties initiales, ou contre les deux.

2. Le lien juridictionnel n’est pas toujours indispensable

8. Mais il convient, lorsqu'il s’agit d'intervention, d’avoir présentes à
l'esprit plusieurs hypothèses différentes. Je citerai encore mon opinion

dans l'affaire précédente :

« Cependant, il n’est pas du tout évident que la seule hypothèse qui
fut envisagée lors de l'examen du libellé de l’article 62 était le cas où il

94
PLATEAU CONTINENTAL (OP. DISS. ODA) 94

existerait un lien juridictionnel entre l'Etat intervenant et les parties
originaires. » (C.IJ. Recueil 1981, p. 25, par. 7.)

En effet, comme je le faisais remarquer :

« Le cas où un droit erga omnes est en cause entre deux Etats, mais
où un troisième Etat entend également se prévaloir de ce droit, est une
hypothèse qui mérite ici d’être retenue. Par exemple, dans le cas de la
souveraineté sur une ile ou de la délimitation d’une frontière territo-
riale entre deux Etats, lorsqu'une tierce partie se trouve elle aussi en
mesure de faire valoir sa souveraineté sur l’île en question ou sur le
territoire qui sera délimité par ladite frontière, ou dans le cas d’un
différend sur un droit de propriété, faire dépendre l’intervention de
l'Etat tiers de l’existence d’un lien juridictionnel risquerait d’aboutir
à un résultat déraisonnable. Si l’on considère que ce lien est dans
tous les cas indispensable pour recevoir l'intervention, la notion d’in-
tervention devant la Cour internationale de Justice ne pourra que
s’étioler. » (Ibid., p. 27, par. 9.)

9. La Cour affirme dans le présent arrêt que l’article 59 du Statut suffit a
protéger les droits et les intérêts juridiques des Etats tiers, sans que ceux-ci
participent à l’instance. Mais on oublie souvent que l’article 59 ne figurait
pas dans le projet de texte rédigé par le comité consultatif de juristes
pendant l’été 1920 : cette disposition est le résultat des observations que le
représentant britannique fit au Conseil de la Société des Nations en octo-
bre 1920, sans penser apparemment à autre chose qu’à l’intervention du
type de l’article 63. Je reviendrai plus loin sur la signification de l’article 59
(voir par. 27). Pour l’instant, je me contenterai de dire que les affirmations
de la Cour au sujet de l’article 59 ne peuvent suffire à apaiser les inquié-
tudes del’Etat tiers, surtout lorsqu’un droit erga omnes est en litige entre les
parties initiales.

10. Ainsi je concluais en 1981 que la Cour n’avait pas apprécié correc-
tement la portée de l’intervention. Dans son présent arrêt, la Cour conti-
nue, selon moi, à assigner à cette institution des limites trop étroites.
Estimant en 1981 — comme je persiste à le faire — que cette attitude de la
Cour vient d’une attention insuffisante aux conditions dans lesquelles
linstitution de l’intervention est apparue dans le droit international,
J'avais alors fait de cette apparition une analyse historique que je ne
reproduirai pas ici in toto. Cependant, le fait que l'opinion majoritaire de la
Cour n’ait pas changé me contraint à revenir sur certains aspects de la
genèse de l’intervention, ce que je ferai en essayant, dans la mesure du
possible, de ne pas répéter ce que j’ai déjà dit.

95
PLATEAU CONTINENTAL (OP. DISS. ODA) 95
(Aperçu historique sur la rédaction de l’article 62)

11. L'intervention, sous la forme où elle est inscrite à l’article 62 du
Statut, apparut pour la première fois en 1920, à l’époque où le comité
consultatif de juristes, nommé par le Conseil de la Société des Nations,
travaillait sous la présidence du baron Descamps (Belgique) à la rédaction
du Statut de la Cour permanente de Justice internationale. Avant même
cette session du comité, on avait prévu, dans certains projets de texte
relatifs aux plans de la Société des Nations, une intervention en droit
international dont l’idée était empruntée au droit interne !. Cette idée,
cependant, n'avait pas été conservée dans le projet de texte établi par le
groupe de rédaction du comité consultatif de juristes à l’intention de
celui-ci. Mais certains membres du comité proposèrent que l’on adoptât
une conception nouvelle de l’intervention, du type de ce qui avait été
proposé dans les projets auxquels je viens de faire allusion — sans d’ailleurs
que cette idée fût discutée de façon approfondie par les membres du
comité, pour autant tout au moins qu’on puisse en juger à la lecture des
procès-verbaux.

12. Le texte proposé par le baron Descamps, président du comité, fut
approuvé. Il se lisait comme suit :

« [Article 62 tel que définitivement adopté] — Lorsqu'un Etat
estime que dans un différend un intérêt d’ordre juridique est pour lui
en cause, il peut adresser à la Cour une requête, à fin d’intervention.
La Cour décide. » (Cour permanente de Justice internationale, Comité
consultatif de juristes, Procès-verbaux des débats du comité, p. 659.)

(Texte anglais : « Should a State consider that it has an interest of a
legal nature in a certain case, it may submit a request to the Court to be
permitted to appear as a third party. The Court shall decide. »)

La formule anglaise « it may submit a request to the Court to be permitted
to appear as a third party », simple traduction du français « il peut adresser

! Avant-projet de convention relative à une organisation juridique internationale,
élaboré par les trois comités nommés par les gouvernements de la Suède, du Danemark
et de la Norvège : « 31... Si [une affaire soumise à la Cour] concerne d’une autre manière
les intérêts d'un Etat tiers, ce dernier aura le droit d'intervenir dans l'affaire. » (Cour
permanente de Justice internationale, Comité consultatif de juristes, Documents présentés
au comité et relatifs à des projets déjà existants pour l'établissement d’une Cour permanente
de Justice internationale, p. 150.)

Projet de convention relative à une Cour permanente de Justice internationale,
préparé par une commission gouvernementale suédoise, 1919 : «21. Lorsqu'un dif-
férend soumis à la Cour ... concerne à d’autres égards les intérêts d’un Etat tiers qui
n'est pas partie dans le litige, ce dernier aura le droit d’intervenir dans l’affaire. » (Ibid,
p. 236.)

Projet relatif à ?établissement de la Cour permanente de Justice internationale (projet
des cinq Puissances neutres), 1920 : « Article 48. Lorsqu’un différend soumis à la Cour
touche les intérêts d’un Etat tiers, celui-ci a le droit d’intervenir au procès. » (bid,
p. 300.)

96
PLATEAU CONTINENTAL (OP. DISS. ODA) 96

à la cour une requête, à fin d’intervention », se révéla une source de
confusion dans la définition du sens véritable de l’intervention au titre de
l'article 62. Les mots « as a third party », en particulier, qui ne correspon-
daient à rien dans le texte original en français, donnèrent lieu à certains
malentendus quant au mode de participation de lintervenant à l’instance
principale !.

13. A la dixiéme session du Conseil de la Société des Nations, tenue en
octobre à Bruxelles, Léon Bourgeois, parlant comme représentant de la
France, fit l’éloge de ce type d’intervention fondé sur Varticle 62 :

« Les juristes de La Haye ... ont, en effet, donné aux Etats non
parties au litige un droit d’intervention dans les cas où un intérêt
d’ordre juridique qui leur est propre se trouve en jeu. » (Cour per-
manente de Justice internationale, Documents relatifs aux mesures
prises par le Conseil de la Société des Nations aux termes de l’article 14
du Pacte et à l'adoption par l’Assemblée du Statut de la Cour perma-
nente, p. 50.)

Juste avant cela, le représentant de la France, conscient des objections
énergiques que de nombreux Etats membres opposaient à l’idée de la
juridiction obligatoire de la Cour, avait proposé une revision complète des
dispositions en la matière. On ne saurait donc soutenir que le maintien de
l’article 62 soit dû à une négligence des auteurs du Statut au moment où
cette juridiction a changé de nature.

14. Lors de l’élaboration du Statut de la Cour internationale de Justice
par le comité de juristes réuni à Washington en 1945, il n’y eut pratique-
ment aucune discussion sur larticle 62, dont le texte français ne subit
d’ailleurs aucun changement. Seul le texte anglais fut modifié par la sup-
pression des mots «as a third party », sans que cela altérât le sens de
l'article, comme l'indique le rapport du comité (Documents de la conférence
des Nations Unies sur l’organisation internationale, 1945, vol. XIV, p. 626).
Comme je l’ai déjà dit, la formule « as a third party », dans le texte anglais
du Statut de la Cour permanente de Justice internationale, avait toujours
été une source de confusion, d’autant qu’en 1920 le texte français pouvait
être considéré comme faisant autorité.

15. Abstraction faite de certaines décisions de la Cour permanente ou
de la Cour actuelle, où la portée de l’intervention n’était évoquée qu’en
passant, et des travaux de la Cour actuelle qui aboutirent en 1978 à la
revision du Règlement et à l’article 81 sous sa forme actuelle, la Cour n’a
examiné en détail la question de l'intervention qu’une seule fois, en 1922,

' Comme je l’ai déjà fait remarquer à l’occasion de la requête maltaise,
« la préface aux procès-verbaux des débats du comité consultatif de juristes indique
clairement que :
« Tous les membres du comité, à l’exception de M. Elihu Root, s'étant expri-
més en français, c’est le texte anglais des procès-vèrbaux qu'il convient de

considérer comme une traduction, sauf pour les discours et remarques de
M. Root. » (P. IV.) » (CLJ. Recueil 1981, p. 24, par. 3.)

97
PLATEAU CONTINENTAL (OP. DISS. ODA) 97

lors de l'élaboration de son Règlement. Les discussions qui se déroulèrent
alors entre les juges de la Cour permanente sont fort bien résumées dans
l'arrêt de la Cour de 1981, et ce résumé se trouve en partie reproduit dans le
présent arrêt :

« En conclusion il a été convenu de ne pas essayer de résoudre dans
le Règlement les différentes questions qui avaient été soulevées, mais
de les laisser de côté pour être tranchées à mesure qu’elles se présen-
teraient dans la pratique, en fonction des circonstances de chaque
espèce. » (Arrêt, par. 44.)

16. Comme je le faisais observer dans mon opinion sur l’affaire précé-
dente, il convient aussi de relever que le Président de la Cour, M. Loder,
décida à l’issue des discussions qu’il

« ne pourrait pas mettre aux voix une proposition tendant à limiter le
droit d’intervention, aux termes de l’article 62, aux seuls Etats ayant
accepté la juridiction obligatoire. Cette proposition, si elle était accep-
tée, irait en effet à l’encontre du Statut. » (C.Z.J. Recueil 1981, p. 26,
par. 7.) ‘

Enfin il y a lieu de noter un mémorandum de M. Beichmann, où les débats
de la Cour étaient résumés comme suit :

« L'article 62 du Statut stipulant que la décision doit être prise dans
chaque cas qui se présentera, il n’y a pas lieu dès maintenant de
prendre une décision quelconque, ni sur l’interprétation des mots
«intérêt d'ordre juridique est pour lui en cause », ni sur la question de
savoir si une intervention est soumise à d’autres conditions d’ordre
juridique, par exemple la soumission des parties et du requérant à la
juridiction obligatoire, ou le consentement des parties originaires. La
question de savoir si, l'intervention ayant été admise et effectuée,
l'Etat intervenant sera lié par la sentence de même que les parties
originaires doit également rester ouverte. » (C.L.J. Recueil 1981, p. 26,
par. 8.) ‘

17. Rien ne permet donc de penser que la Cour ait jamais conclu que
Pexistence d’un lien juridictionnel, ou la preuve d’un différend an-
térieur, ou de négociations avec l’une ou l’autre des parties initiales au
litige, fût une condition tacite de l’intervention fondée sur l’article 62.
De plus, pour autant que je sache, aucun des documents relatifs à la
rédaction du Statut de la Cour permanente, ou de celui de la Cour actuelle,
n'autorise à supposer qu’une telle opinion se justifie pour la seule raison
que l’article 62 figurait — et figure encore — non pas au chapitre II,
concernant la compétence de la Cour, mais au chapitre III, consacré à la

98
PLATEAU CONTINENTAL (OP. DISS. ODA) 98

procédure. Malgré ce que semble dire la Cour dans fe présent arrêt, l’ab-
sence dans le Règlement de dispositions détaillées sur intervention ne
s’explique pas par la « sagesse » de la Cour précédente en 1922 : elle résulte
simplement de l'impossibilité d’aboutir à un accord. Et ce ne serait pas
faire preuve de sagesse, lorsque la Cour se trouve en présence d’une
véritable requête à fin d'intervention, que de remettre à plus tard examen
de ces questions fondamentales.

18. Quand l'Etat qui demande à intervenir n’est pas lié aux parties en
litige par un lien juridictionnel, l’intervention est certainement d’un autre
type que l'intervention permise dans les systèmes juridiques internes, où la
jonction de plusieurs procès en une seule instance favorise l’économie de
procédure. Dans un tel cas, en effet, l'intervention a pour seul but de
protéger l'intérêt légitime d’un Etat tiers qui risquerait, sans cela, d’être mis
en cause dans la décision rendue au principal. La portée d’une telle inter-
vention ne peut donc pas être la même qu’en droit interne, puisque Etat
tiers n’entreprendrait pas normalement un procès distinct, parallèle au
principal, contre l’une ou l’autre des parties initiales. En 1981, j’exposais à
ce sujet le raisonnement suivant :

« si Etat tiers n’a pas de lien juridictionnel à proprement parler avec
les parties originaires au différend, il peut néanmoins participer à
celui-ci, mais non pas en qualité de partie dans le sens donné à ce
terme dans le droit interne des Etats. Dans de tels cas, le rôle joué par
l'Etat intervenant doit être limité. Cet Etat peut faire valoir une
prétention concrète contre les parties originaires, mais il ne faut pas
que cette prétention outrepasse les limites de la requête ou du com-
promis qui a donné lieu à l’instance principale. L'Etat intervenant ne
peut pas demander à la Cour une décision confirmant directement sa
prétention. La décision de la Cour sera elle aussi limitée dans sa
portée. Elle ne pourra pas aller au-delà des bornes fixées par la requête
ou le compromis original. Bien entendu, l’État intervenant ne pourra
pas se soustraire à la force obligatoire de la décision de la Cour,
décision qui s’appliquera naturellement en ce qui le concerne si son
intervention a été admise : il ne réussira a faire protéger ses droits que
si la Cour refuse de reconnaître la prééminence de ceux de l’une ou
Pautre des parties originaires ; si au contraire la Cour se prononce
dans un arrêt en faveur des droits de l’une ou l’autre de ces parties,
PEtat intervenant se verra sans aucun doute privé de toute possibilité
présente ou future de faire valoir des prétentions contraires à ces
droits. A la lumière de ces considérations, il ne semble pas possible de
soutenir que l'Etat intervenant, au cas où il n’aurait pas qualité de
partie au même titre que les parties originaires, tirerait de son inter-
vention un avantage injustifié sans se placer lui-même dans une
position désavantageuse. » (C.I.J. Recueil 1981, p. 27, par. 9.)

19. La Cour aurait donc dû rechercher comment institution de l’in-
tervention peut jouer en l’absence d’un lien juridictionnel entre l’Etat tiers
et les parties principales. Au lieu de cela, elle admet tacitement que l’in-

99
PLATEAU CONTINENTAL (OP. DISS. ODA) 99

tervention de l'Etat tiers est destinée à la saisir d’un différend distinct et
supplémentaire, d’où elle conclut apparemment que l’existence d’un lien
juridictionnel est nécessaire pour intervenir dans tous les cas. Mais, ce
faisant, il semble qu’elle s’engage dans un cercle vicieux.

3. L'effet de l’article 63

20. A cet égard, il convient aussi de s’arréter sur l’article 63 du Statut,
qui prévoit un type d'intervention différent. Dans ce cas, en effet, même si
l’objet du litige entre les parties initiales est constitué par des droits précis
invoqués de part et d’autre, l'Etat tiers qui intervient n’est pas motivé par la
décision sur l’objet du litige, mais par l'interprétation d’une convention
dans l'arrêt de la Cour. Ce type d’intervention est unique en droit inter-
national.

21. Je répéterai au sujet de l'interprétation de l’article 63 ce que je disais
dans affaire précédente :

« Pour l’application de l’article 63, aucun lien juridictionnel n’est
apparemment requis entre l’Etat demandant à intervenir et les Etats
parties au litige primitif. L’Etat tiers peut participer à l’instance, mais
non « en qualité de partie » et sur un pied d’égalité avec les autres
parties à l’instance, parce que l’objet de son intervention n’est pas
nécessairement lié aux prétentions des parties originaires. L’Etat tiers
participe à l’instance, mais non en qualité de demandeur ou défen-
deur, ni même de demandeur indépendant. Cela ressort clairement de
certaines décisions antérieures de la Cour. Dans l'affaire Haya de la
Torre, l’objet de l’instance était la remise au Gouvernement péruvien
de Haya de la Torre, qui s’était réfugié à l'ambassade de Colombie au
Pérou, et Cuba n’était pas directement intéressée par cette question.
Rien ne permet de dire que l'intervention de Cuba eût dû être consi-
dérée comme une participation « en qualité de partie », au sens où j’ai
défini plus haut cette expression (encore que dans la liste des parti-
cipants Cuba soit qualifiée de « partie intervenante »). De fait, la
participation de Cuba a consisté simplement à présenter son inter-
pretation de la convention de La Havane. De même, dans l'affaire du
Vapeur Wimbledon, l’objet de l’instance n’était pas la cargaison qui
intéressait la Pologne, mais le droit de passage du navire en question
par le canal de Kiel. Ni dans l’une ni dans l’autre de ces instances on
n’a estimé que l'intervention devait dépendre de l'affirmation d’une
quelconque prétention concrète à l’encontre de l’une ou l’autre ou des
deux parties au litige initial.

Dans un tel cas, l’arrêt de la Cour aura assurément force obligatoire
pour les Etats parties à l’affaire, mais tout ce qui sera obligatoire pour
l'Etat intervenant, c’est, comme il est dit au paragraphe 2 de lar-
ticle 63, « l'interprétation {d’une convention] contenue dans la sen-
tence ». En d’autres termes, l'Etat intervenant sera lié par l’interpréta-

100
PLATEAU CONTINENTAL (OP. DISS. ODA) 100

tion de la convention par la Cour au cas où il serait impliqué dans
une instance concernant l’application de cet instrument. » (C.J.
Recueil 1981, p. 28, par. 11-12.)

*

(Aperçu historique sur la rédaction de l'article 63)

22. Peut-être convient-il ici de rappeler comment l’article 63 a été
introduit dans le Statut de la Cour internationale de Justice. A la différence
de l’idée de base de l’article 62, la règle qu’il incarne fut d’abord ébauchée
en 1899, lors de la rédaction de la convention pour le règlement pacifique
des différends internationaux par la première conférence de la paix, à La
Haye. Devant la troisième commission (présidée par Léon Bourgeois), qui
était chargée d’élaborer un projet de cour d’arbitrage, le juriste néerlandais
T. Asser proposa un nouvel article, qui ne se rapportait d’ailleurs à aucune
autre disposition du projet de statut. Cette proposition fut approuvée sans
débat, et le texte ainsi proposé et adopté devint l’article 56 de la convention
de 1899, où il était libellé comme suit :

« La sentence arbitrale n’est obligatoire que pour les parties qui ont
conclu le compromis.

Lorsqu'il s’agit de l'interprétation d’une convention à laquelle ont
participé d’autres Puissances que les parties en litige, celles-ci noti-
fient aux premières le compromis qu’elles ont conclu. Chacune de ces
Puissances a le droit d'intervenir au procès. Si une ou plusieurs d’entre
elles ont profité de cette faculté, l'interprétation contenue dans la
sentence est également obligatoire à leur égard. » (Conférence inter-
nationale de la paix, Sommaire général, première partie, annexes,

p. 14.)

Dans son rapport à la troisième commission, le baron Descamps, président
et rapporteur du comité d'examen, précisait ainsi le contexte de cette
disposition :

« Il peut arriver qu’une convention ait été conclue entre un très
grand nombre de Puissances et que deux Etats seulement soulèvent
entre eux une question d'interprétation. M. Asser a estimé qu’il y avait
lieu, dans cette hypothèse, d’appeler les autres Etats à intervenir au
procès, afin que l'interprétation contenue dans la sentence puisse
éventuellement devenir obligatoire à l'égard de ces Etats. » (Confé-
rence internationale de la paix, Sommaire général, quatrième partie,

p. 14.)

23. A la deuxiéme conférence de la paix, tenue elle aussi a La Haye, en
1907, il fut proposé devant la première commission, que présidait Léon
Bourgeois, de modifier légèrement la phrase liminaire de l’article 56 de la
convention de 1899 afin de tenir compte de la possibilité d’un arbitrage

101
PLATEAU CONTINENTAL (OP. DISS. ODA) 101

sans compromis. Le rapport du baron Guillaume, rapporteur de la pre-
miére sous-commission de la premiére commission, indiquait :

« L’article 56 n’a pas été modifié dans son essence ; il a subi seu-
lement de légères transformations de forme, motivées par le fait qu’il
peut y avoir arbitrage sans compromis. » (Deuxième conférence inter-
nationale de la paix, Actes et documents, tome premier, p. 439.)

L’article 84 de la convention de 1907, substitué de la sorte à l’article 56 dela
convention de 1899, était libellé comme suit :

« La sentence arbitrale n’est obligatoire que pour les parties en
litige. Lorsqu'il s’agit de ’interprétation d’une convention à laquelle
ont participé d’autres Puissances que les parties en litige, celles-ci
avertissent en temps utile toutes les Puissances signataires. Chacune
de ces Puissances a le droit d’intervenir au procès. Si une ou plu-
sieurs d’entre elles ont profité de cette faculté, l'interprétation conte-
nue dans la sentence est également obligatoire à leur égard. » (/bid.,
p. 617.)

24. Ainsi l’« intervention », telle qu’elle avait été proposée par T. Asser
et introduite sans grand débat dans la convention de 1899, puis conservée
dans la convention de 1907, se rapportait seulement à l'interprétation des
traités multilatéraux.

25. En 1920, cette institution particulière réapparut dans le Statut de la
Cour permanente de Justice internationale, le comité consultatif dejuristes
ayant d’emblée tenu pour acquise la notion de l'intervention telle qu’elle
avait été antérieurement définie, et le texte suivant fut adopté après des
débats fort brefs :

« [Article 63 tel qu’adopté par la suite] — Lorsqu'il s’agit de l’in-
terprétation d’une convention à laquelle ont participé d’autres Etats
que les parties en litige, le Greffe avertit sans délai tous les signa-
taires.

Chacun d’eux a le droit d’intervenir au procès, et, s’il exerce cette
faculté, l'interprétation contenue dans la sentence est également obli-
gatoire à son égard. » (Cour permanente de Justice internationale,
Comité consultatif de juristes, Procès-verbaux des séances du comité,
p. 685.)

A cette occasion, M. de Lapradelle, président du comité de rédaction,
expliqua cette disposition dans les termes suivants :

«Il y a de plus un cas où la Cour ne saurait refuser la demande
d'intervention : c’est lorsqu'il s’agit de l’interprétation d’une conven-
tion à laquelle ont participé d’autres Etats que les parties en litige ;
chacun d’eux a le droit d'intervenir au procès. S'il exerce ce droit,
l'interprétation contenue dans l’arrêt devient obligatoire entre lui et
les autres parties en cause.

102
PLATEAU CONTINENTAL (OP. DISS. ODA) 102

Lorsqu'il s’agit de traités collectifs, on peut obtenir ainsi très
promptement des interprétations générales, en harmonie avec le
caractère de la convention. » (Cour permanente de Justice interna-
tionale, Comité consultatif de juristes, Porcès-verbaux des séances du
comité, p. 746.)

Quelques mois plus tard, Léon Bourgéois, présentant au Conseil un rap-
port sur la Cour permanente de Justice internationale, qui fut adopté le
29 octobre 1920, déclarait :

« Les observations à l’avant-projet de La Haye présentées par l’un
de nos collègues attirent l’attention sur le cas suivant : il pourrait se
produire qu’un cas qui a l’air peu important en lui-même, soit soumis
à la juridiction de la Cour et que la Cour prenne au sujet de ce cas une
décision énonçant certains principes de droit international qui, s'ils
étaient appliqués à d’autres pays, modifieraient complètement les
principes de droit traditionnel dans ce pays et qui, par là, pourraient
avoir des conséquences graves. On s’est demandé si, en vue d’une telle
hypothèse, il ne devrait pas être donné aux Etats non parties en cause
le droit d'intervenir au procès dans l'intérêt de l’harmonieux déve-
loppement du droit et d’exercer autrement après la clôture du procès,
dans le même intérêt, une influence sur le futur développement du
droit. Pareille action de la part d’un Etat non partie en litige aurait en
outre l’avantage d'attirer l'attention sur la difficulté qu'il y aurait a
faire accepter par certains Etats tel ou tel nouveau développement de
la jurisprudence.

Ces considérations contiennent certainement des éléments très
précieux. » (Cour permanente de Justice internationale, Documents
relatifs aux mesures prises par le Conseil de la société des Nations aux
termes de l’article 14 du Pacte et à l'adoption par l'Assemblée du Statut
de la Cour permanente, p. 50.)

26. La Cour internationale de Justice hérita de l’article 63 du Statut de
la Cour permanente sans débat ni changement.

(La signification de l’article 59)

27. Il me paraît ici nécessaire de m’arréter sur la signification de l’ar-
ticle 59 du Statut, relatif à la force obligatoire des décisions de la Cour.
Comme je le disais plus haut (par. 9), cet article trouve son origine dans les
observations du représentant britannique au Conseil de la société des
Nations, en octobre 1920. Je cite mon opinion antérieure :

« M. Balfour avait alors soumis une note sur la Cour permanente où
Yon trouve le passage suivant :

103
PLATEAU CONTINENTAL (OP. DISS. ODA) 103

«Il y a un autre point que je mentionne avec la plus grande
réserve. I] me semble que la décision de la Cour permanente ne peut
manquer de contribuer à modifier graduellement et à modeler, pour
ainsi dire, le droit international. Ce résultat peut être bon ou mau-
vais, mais je ne crois pas qu'il fut envisagé par le Pacte et, en tout cas,
une disposition quelconque devra permettre à un Etat de protester
non contre une décision particulière prise par la Cour, mais contre
les conclusions ultérieures qui sembleraient pouvoir découler de
cette décision. » (C.P.J.I., Documents relatifs aux mesures prises par
le Conseil de la Société des Nations aux termes de l’article 14 du Pacte,
p. 38.)

Le rapport de M. Léon Bourgeois, représentant de la France, qui avait
également présenté à un moment donné un rapport sur le projet du
comité consultatif de juristes aux réunions du Conseil tenues à Saint-
Sébastien en août, fut soumis au Conseil le 27 octobre 1920. Ce
rapport commençait par : « Voici les points que je vous propose
d'examiner » et continuait ainsi :

«8. Le droit d'intervention sous ses divers aspects, et en parti-
culier la question de savoir si le fait que le principe impliqué dans un
jugement pourra affecter le développement du droit international
dans une direction qui paraît à tel ou tel Etat indésirable pourra
constituer pour lui une base suffisante pour intervenir d’une façon
ou d’une autre afin de faire valoir ses opinions divergentes au sujet
de ce principe. » (Ibid, p. 46.)

Tenant apparemment compte de l’observation de M. Balfour, ce
rapport ajoutait ce qui suit concernant la notion d'intervention dans le
cas de l’interprétation d’une convention :

« Cette dernière stipulation établit a contrario que, si [un Etat]
n’est pas intervenu dans l'instance, l’interprétation ne saurait lui
être opposée. Il ne saurait y avoir aucun inconvénient à exprimer
d’une façon directe ce que l’article 61 [article 63 actuel] admet d’une
façon indirecte. On peut donc proposer à l’Assemblée l'addition
d’un article ainsi rédigé : « La décision de la Cour n'est obligatoire
que pour les parties en litige et dans le cas qui a été décidé » {article 59
actuel]. » (bid. p. 50.)

On peut donc conclure que les auteurs du Statut envisageaient que
l'interprétation donnée par la Cour sur un point de droit international
serait inspirée des arrêts antérieurs de la Cour et qu’en ajoutant cette
disposition ils entendaient éviter que les modifications ainsi apportées
à l'interprétation du droit international s’étendissent aux Etats
n’ayant pas participé à linstance. » (C.1J. Recueil 1981, p. 29-30,
par. 13.)

104
PLATEAU CONTINENTAL (OP. DISS. ODA) 104

En réalité, adjonction de l’article 59 au projet de Statut de 1920 avait pour
but de rétablir l'intervention visant l'interprétation des conventions mul-
tilatérales, sous la forme initiale qu’elle revêtait dans les conventions
de 1899 et 1907 pour le règlement pacifique des différends internatio-
naux.

28. Je continue à citer mon opinion de 1981:

«Si Pon interprète l’article 59 dans ce contexte, on voit qu'il
n’ajoute pas grand-chose aux dispositions de Particle 63 et qu'il n’a
donc aucune incidence directe sur cet article. On peut toutefois se
demander quelle est lutilité de la règle implicite, dans l’article 63,
selon laquelle l'interprétation d’une convention n’a pas force obliga-
toire pour les Etats qui n'étaient pas parties à l’affaire soumise à la

. Cour. Car, même si l’on fait abstraction de cette règle, il ne fait guère
de doute que, dans une instance où linterprétation d’une convention
particulière est contestée, c’est l'interprétation qui lui a été donnée par
la Cour dans une affaire antérieure qui aura tendance à prévaloir. A
mon avis, il n’y aura donc pas beaucoup de différence entre la situa-
tion des Etats qui sont intervenus dans l'affaire et la situation de ceux
qui ne l’ont pas fait, quant à l'effet pratique de l'interprétation donnée
par la Cour à une convention internationale. On peut se demander si
l'intention des auteurs — qui était de ne pas rendre obligatoire pour les
Etats n’ayant pas participé à l'affaire l'interprétation d’une conven-
tion par la Cour — a vraiment été rendue effective par la rédaction de
Particle 59. » (C.J. Recueil 1981, p. 30, par. 14.)

C’est donc à juste titre que la Cour permanente a mis en lumière les liens
entre l’article 59 et l’article 63 dans l’affaire relative à Certains intérêts
allemands en Haute-Silésie polonaise : «[le] but [de Particle 59] est seule-
ment d'éviter que des principes juridiques admis par la Cour dans une
affaire déterminée, soient obligatoires pour d’autres Etats ou d’autres
litiges » (C.P.J.I. série A n° 7, p. 19). (Les italiques sont de moi.)

29. Avant ainsi examiné la portée de l’article 63, rapproché de I’ar-
ticle 59, et compte tenu notamment de sa genèse, je dois faire allusion à
certaines répercussions des dispositions consacrées à l’intervention dans
Particle 63, par rapport à l'institution prévue à l’article 62. Là encore, je
reprendrai mon opinion de 1981 :

« Si l'interprétation d’une convention par la Cour intéresse forcé-
ment un Etat partie à cet instrument, quoique non partie à l'instance,
il semble qu'il n’y ait aucune raison valable de penser que linterpré-
tation par la Cour des principes et règles de droit international pré-
sente moins d'intérêt pour les Etats. Par conséquent, si l’interpréta-
tion d’une convention internationale permet l'intervention d'Etats

105
PLATEAU CONTINENTAL (OP. DISS. ODA) 105

tiers en application de Particle 63 du Statut, on peut se demander
pourquoi l'interprétation des principes et règles de droit international
devrait empêcher un Etat tiers d'intervenir. Le défaut de juridiction
n’est pas une raison suffisante pour empêcher un Etat d’intervenir
autrement qu’en qualité de partie dans une instance principale qui
met en cause l’application des principes et règles de droit internatio-
nal, car l'interprétation de ces principes et règles par la Cour aura
certainement force obligatoire pour l'Etat intervenant. Qui plus est,
tout comme dans le cas de l’article 63, les dispositions de l’article 59 ne
garantissent en fait aux Etats qui ne sont pas intervenus dans
linstance principale aucune immunité à l'égard de l’application ulté-
rieure de l'interprétation par la Cour des principes et règles en ques-
tion.

Evidemment, je ne prétends pas qu’une telle intervention soit pos-
sible en vertu de l’article 63 du Statut. Je dis simplement qu’une
intervention de ce genre, n’entraînant pas la qualité de partie, dans
une instance où le lien juridictionnel fait défaut mais où l’interpré-
tation donnée par la Cour a force obligatoire, a été instaurée par
l’article 63. Et si ce genre d’intervention est possible, je suis d’avis que
l’article 62, rapproché de l’article 63, peut également être considéré
comme permettant ce mode d’intervention, à condition que l'intérêt
d’ordre juridique existe. En d’autres termes, l'intervention fondée sur
l'article 62 s'applique dans l'hypothèse où un Etat intervenant qui
n’est pas partie à l’affaire cherche à se protéger contre une certaine
interprétation des principes et règles de droit international. Dans
cette hypothèse, le mode d’intervention pourrait être identique à celui
qui est prévu par l’article 63, l'Etat tiers ne comparaissant ni comme
demandeur ni comme défendeur et ne pouvant revendiquer aucun
droit ou titre spécifique contre les Etats parties à l'instance primi-
tive.» (C.LJ. Recueil 1981, p. 30, par. 15-16.)

30. Pajouterai à cela que, de nos jours, les conventions multilatérales
diffèrent profondément, par leur nature, de ce qu’elles étaient au début
du siècle, et que, par leur prolifération, leur universalité et leur généralité,
elles occupent une place beaucoup plus importante par rapport au droit
coutumier. Tout récemment encore, en dehors d’un petit nombre de
conventions touchant surtout le droit de la guerre, les traités multilatéraux
étaient moins universels, et se ramenaient aux instruments conclus entre
quelques pays pour prévoir plus concrètement les droits et les obligations
pouvant directement mettre en cause leurs intérêts. Aujourd’hui, nom-
breux sont les traités multilatéraux issus des travaux des Nations Unies ou
des conférences tenues sous les auspices des Nations Unies ou d’autres
organisations internationales, et qui ont pour but de forger un nouveau
droit universel, grâce notamment à la codification du droit international
coutumier. Les chances d’application de l’article 63 sont donc incompa-
rablement supérieures à ce qu’elles pouvaient être à l’époque de la con-
vention de 1899.

106
PLATEAU CONTINENTAL (OP. DISS. ODA) 106

4. La question de la multiplication des requêtes
à fin d'intervention

31. Peut-être dira-t-on qu’une interprétation ausi libérale de l’article 62
du Statut, si elle était admise, aurait pour conséquence une multiplication
des interventions d’Etats tiers dans les instances engagées devant la Cour.
Je citerai à ce sujet mon opinion antérieure :

« On pourrait objecter que les Etats qui risquent d’être affectés par
l'interprétation des principes et règles de droit international par la
Cour seront innombrables et que, si l'interprétation de ces principes et
règles peut avoir pour effet de donner accès à la Cour, à tous les Etats,
en tant qu’intervenants, cela suscitera à l’avenir de nombreux cas
d'intervention. Ce problème doit être considéré du point de vue de la
politique judiciaire future, et particulièrement du point de vue de ia
bonne administration de la justice internationale. Mais cela n’est pas
une raison pour rejeter une requête a fin d'intervention effective, alors
que l'Etat requérant affirme qu’un intérêt d’ordre juridique est pour
lui mis en cause par l'interprétation des principes et règles de droit
international énoncée par la Cour. De même, il n’est pas possible
d’exclure la possibilité que la Cour soit saisie d’un nombre croissant
d’instances sur la base de l’article 63 [surtout compte tenu des nou-
velles tendances que j’ai indiquées]. Le fait que l’article 63 a rarement
été invoqué jusqu’à présent ne garantit pas qu'il continuera à en aller
de même. Ainsi, le problème concerne non seulement l'application de
Particle 62, mais aussi celle de l’article 63.

Cependant, à la différence de l’article 63, qui concerne l’interpré-
tation des conventions internationales, l’article 62 est assorti de cer-
taines restrictions. Le paragraphe 2 prévoit que « la Cour décide ».
Autrement dit, la Cour dispose de certains pouvoirs discrétionnaires
pour autoriser ou non l'Etat qui présente la requête à intervenir dans
Pinstance. Plus importante encore est la restriction énoncée au para-
graphe |, où il est exigé de l'Etat demandant à intervenir qu’« un
intérêt d’ordre juridique [soit] pour lui en cause ». On peut donc être
sûr qu’une application trop libérale de l’article 62 serait limitée par les
pouvoirs discrétionnaires reconnus à la Cour, en particulier pour
déterminer si l’Etat demandant à intervenir a ou non un intérêt de cet
ordre. Il se trouve que c’est ce qu’a fait la Cour en la présente espèce et
qu’elle est parvenue à une conclusion négative sur ce point, formulant
ainsi ce qui me paraît être une exigence excessive. » (C.ZJ. Recueil
1981, p. 31, par. 17-18.)

32. Je ferai d’ailleurs observer que, dans fe cas des avis consultatifs
demandés à la Cour, tout Etat admis à ester devant celle-ci et toute
organisation internationale jugés susceptibles de fournir des rensiegne-
ments sur la question sont autorisés non seulement à déposer des exposés
écrits, mais aussi à être entendus en audience publique. Si la probabilité de

107
PLATEAU CONTINENTAL (OP. DISS. ODA) 107

la multiplication des interventions pose un probléme de politique judi-
ciaire, rien, il faut le dire, ne garantit que la participation des Etats et des
organisations internationales aux procédures consultatives soit davantage
limitée.

II. L'OBJET DE LA REQUÊTE ITALIENNE
ET L’INTÉRÊT JURIDIQUE DE L'ITALIE

1. L'objet de la requête italienne

33. Je ne puis m’associer à l’idée, exprimée notamment aux para-
graphes 29 et 41 de larrét, que l'Italie, en demandant à la Cour de recon-
naître son droit, ait voulu en réalité la saisir d’un différend distinct et
supplémentaire. À mon avis, cette façon de voir vient de ce que la Cour
suppose à priori que l’intervention fondée sur l’article 62 a pour but,
comme dans les systèmes juridiques nationaux, de combiner des litiges
supplémentaires avec celui dont le juge se trouve déjà saisi.

34. Cependant, comme le dit la Cour elle-même :

« L'Italie a affirmé dans la présente procédure qu’elle n’avance
aucune prétention contre l’une ou l’autre des deux Parties principales
et qu’elle ne demande à la Cour ni de délimiter ses propres zones de
plateau continental ni de dire dans sa décision quels sont les principes
et règles de droit international applicables à une telle délimitation. »
(Arrêt, par. 29.)

Je ne vois pas, pour ma part, que l’Italie ait eu l’intention d'introduire
subrepticement une affaire dont la Cour n’aurait pu être saisie faute de
compétence. D'ailleurs l’objet de la demande d’intervention de l'Italie était
clairement indiqué dans sa requête :

« L’objet de la demande d'intervention de lItalie est d’assurer
devant la Cour la défense de son intérêt d’ ordre juridique de sorte que
ces principes et règles et, surtout, la méthode pratique de les appliquer
ne soient pas déterminés par la Cour dans l'ignorance et au détriment
de cet intérêt.

En d’autres termes, l'Italie demande à participer à l'instance dans
toute la mesure nécessaire pour lui permettre de défendre les droits
qu’elle revendique sur certaines des zones revendiquées par les Parties
et de préciser la localisation de ces zones, compte tenu des revendi-
cations des deux Parties principales et des arguments avancés à l’ap-
pui de ces revendications, de sorte que la Cour soit aussi complète-
ment informée que possible sur la nature et la portée des droits de
l'Italie dans les zones de plateau continental concernées par la déli-
mitation et qu’elle soit ainsi en mesure de prendre ces droits dûment
en considération dans sa décision. » (Requête de I’Italie, par. 16.)

L'Italie n’a ni accepté la juridiction obligatoire de la Cour, ni obtenu

108
PLATEAU CONTINENTAL (OP. DISS. ODA) 108

l'accord des Parties à sa démarche. Elle n’a pas formulé de prétentions
contre l’une ou l’autre des Parties initiales, ni apporté la preuve de l’exis-
tence, avant le dépôt de sa requête, d’un différend entre elle-même et ces
Parties, ni procédé à des négociations avec elles pour résoudre un tel
différend. Mais ces faits ne justifient pas le rejet de la requête de I’Italie,
compte tenu de la portée véritable de l’article 62 du Statut, telle que je lai
exposée dans la première partie de la présente opinion.

35. Pour répéter ce que j’ai déclaré en 1981 (C.Z.J. Recueil 1981, p. 29,
par. 9), le rôle de l'Italie en qualité d’intervenant devait rester limité.
L'Italie aurait pu formuler des prétentions précises contre la Libye et
Malte, mais sans dépasser les limites du compromis dans l'instance prin-
cipale. Elle n’aurait pu demander à la Cour de rendre un arrêt confir-
mant directement ces prétentions. La portée de l’arrêt de la Cour eût elle
aussi été limitée, la Cour ne pouvant statuer hors du cadre du compromis.
L'Italie n’aurait évidemment pas pu se soustraire à la force obligatoire de
l'arrêt, qui se fût naturellement appliquée à elle si son intervention avait été
admise. Elle n’aurait pu protéger ses propres droits que dans la mesure où
Parrêt n’eût pas reconnu une force supérieure aux droits de la Libye ou de
Malte. Enfin, en supposant que la Cour eût affirmé dans son arrêt les droits
de la Libye ou de Malte, l'Italie aurait certainement perdu toute faculté
de former, maintenant ou à l’avenir, des demandes en conflit avec ces
droits.

36. Cela précisé, je ne vois pas pour quelle raison l’objet de la requête
italienne ne se rangeait pas dans le cadre de l’intervention, tel que je Pai
défini. Or, si l’objet de la requête rentre dans le champ de Particle 62, il
suffit au requérant d'indiquer quel intérêt juridique est pour lui en cause
dans le litige entre les parties, indépendamment des conditions de procé-
dure de l’article 81, paragraphe 2, du Règlement. Voyons donc quel est
l'intérêt juridique de l'Italie qui est pour elle en cause dans l'affaire prin-
cipale. Comme le procès en cours présente certains caractères très parti-
culiers, les intérêts de l'Italie sont divers.

2. L'intérêt juridique de l'Italie en ce qui concerne
le titre erga omnes

37. La présente instance n’a pas pour objet des demandes relatives à la
violation alléguée d’une obligation que l’une des parties aurait acceptée
vis-à-vis de l’autre, auquel cas l’affaire intéresserait uniquement les Etats
en litige. Non, le litige entre la Libye et Malte concerne en réalité les titres
sur certaines zones sous-marines. Les prétentions dont il s’agit sont donc
de nature territoriale, et, comme telles, formulées erga omnes. En d’autres
termes, les titres établis pourront être invoqués non seulement dans les
relations mutuelles de la Libye et de Malte, mais aussi à l’égard de tous les
autres Etats. On se souviendra d’ailleurs que cette nature essentiellement
territoriale des différends relatifs au plateau continental a été confirmée
par la Cour dans son arrêt en l’affaire du Plateau continental de la mer Egée

109
PLATEAU CONTINENTAL (OP. DISS. ODA) 109

(C.LJ. Recueil 1978, par. 86-90), et qu’elle était même un élément essentiel
de cette décision. Or, comme je l’ai indiqué dans la première partie ci-
dessus, l’intérêt qu’un Etat tiers peut avoir à se réclamer d’un titre dans une
région donnée ne peut échapper aux effets d’une décision par laquelle la
Cour attribue ce titre à l’un ou l’autre des Etats parties 4 l’instance prin-
cipale. Et, je Pai déjà dit, on ne saurait voir dans l’article 59 du Statut la
garantie que l’arrét rendu par la Cour dans une affaire où 1l s’agit d’un titre
opposable à tous restera sans effet sur les prétentions d’un Etat tiers
invoquant ce même titre.

3. L'intérêt juridique de l'Italie en ce qui concerne la délimitation
de zones du plateau continental encore non définies

38. Malgré son caractère territorial, la présente affaire n’est pas de celles
où le litige porte sur le titre relatif à une île, ou à une zone précise et fixée à
l'avance. Comme le montre le compromis entre la Libye et Malte, ni l’une
ni l’autre des Parties principales ne revendique une étendue déterminée,
dans des zones sous-marines définies avec précision. La surface de la zone
litigieuse que se contestent la Libye et Malte, Parties initiales, et où la
délimitation doit être effectuée, ne peut donc apparaître avec clarté aux
tiers avant que les pièces écrites ne soient rendues publiques, à l'ouverture
de la procédure orale. Dans ces conditions, tout ce que peut faire un Etat
tiers auquel les pièces écrites n’ont pas été communiquées est de s'adresser
à la Cour, sans formuler de prétentions concrètes contre les parties ini-
tiales, et d’attirer simplement son attention sur ses propres droits sur le
plateau continental, en indiquant l'intérêt général qui est en jeu pour lui
dans l’ensemble de la zone, de crainte que l’arrêt de la Cour ne reconnaisse
à l’une ou l’autre des parties au principal un titre sur une étendue précise de
plateau, comme si l'Etat tiers n’avait aucun intérêt à faire valoir dans cette
étendue. Je reprendrai à ce propos ce que je disais dans l'affaire Tunisie/
Libye, en remplaçant seulement « Malte » par « l'Italie » et « la Tunisie et
la Libye » par « la Libye et Malte » :

« Je ne vois donc pas comment l’on pourrait contester la validité de
la requête de {]’Italie] en affirmant qu’elle n’a pas réussi à apporter la
preuve de ses prétentions contre les Parties originaires ou contre l’une
ou l’autre de ces Parties, ou à faire reconnaître sa qualité de deman-
deur ou de défendeur pouvant demander à la Cour une décision
formelle ou exécutoire contre l’une ou l’autre de ces Parties, ou à faire
valoir son droit à obtenir de la Cour un prononcé ou une décision de
quelque forme que ce soit sur la limite de son propre plateau conti-
nental avec celui des deux Parties originaires ou de l’une ou l’autre de
ces Parties, ou encore à affirmer son droit de soumettre ses propres
prétentions à la décision de la Cour sans s’exposer à des demandes
reconventionnelles. On ne peut pas exiger de [l'Italie] plus qu’on ne
demande à la [Libye] et à [Malte]. » (CZJ. Recueil 1981, p. 32,
par. 19.)

110
PLATEAU CONTINENTAL (OP. DISS. ODA) 110

39. La Libye et Malte ont l’une et l’autre sontenu qu’il est demandé à la
Cour de s’en tenir à la délimitation des zones de plateau continental des
Parties principales et que, par définition, nul Etat tiers ne peut prétendre à
un intérêt d’un côté ou de l’autre. La « zone » de plateau continental qui
relévera de la Libye et la « zone » de plateau continental qui relèvera de
Malte sont certes distinctes. Mais elles constituent ensemble une région,
que les Parties n’ont pas définie dans le compromis. Si donc la région dont
il s’agit n’est qu’une simple addition des deux « zones » — auquel cas elle
n’intéresserait en effet aucun Etat tiers, mais uniquement les deux Parties
— comment peut-on la définir sans savoir avec précision quels en sont les
éléments ? Assurément, la délimitation des deux « zones » est une question
de caractére essentiellement bilatéral, qui doit étre réglée par voie d’accord
entre la Libye et Malte. Cependant, cette délimitation ne doit pas empiéter
sur l’éventuel plateau continental des Etats tiers. Or, si l’on tient compte
des caractéristiques de la région en cause, est-il permis d’affirmer qu’aucun
Etat tiers ne pourra invoquer un titre juridique sur la partie du plateau
continental qui fait l’objet du litige ? Et sinon, ne faut-il pas s’interroger sur
la nécessité de garantir qu’aucun intérêt juridique des Etats tiers ne sera en
cause ? Enfin, peut-on dire aujourd’hui avec certitude — ou pourra-t-on
jamais dire — qu'aucune conclusion ni déduction ne peut être tirée des
conclusions et des motifs de la Cour relatifs aux droits ou aux prétentions
des Etats non parties à l’instance Libye/ Malte? Sans entrer dans un
examen de l'affaire qui relève d’une phase ultérieure du procès, la Cour ne
peut pour l’instant définir la région où doit avoir lieu la délimitation entre
la Libye et Malte ; elle ne peut, actuellement, prendre parti à ce sujet sans
évoquer au fond le litige principal. Mais, si la région à considérer ne peut
donc en pratique se limiter aux coordonnées précises d’une zone où il serait
évident qu'aucun Etat tiers n’a de droit, la possibilité, ou la probabilité,
d’un effet préjudiciable de l'arrêt pour certains Etats tiers n’est pas — et ne
peut être — exclue.

4. L'intérêt juridique de l'Italie en ce qui concerne
les principes et règles de droit international

40. Il me semble important de souligner encore une fois que la Libye et
Malte ne demandent pas à la Cour de déterminer directement leur titre à la
souveraineté ou aux droits souverains (avec effet erga omnes) dans une
zone précise de plateau continental, mais de décider :

« quels sont les principes et les règles de droit international qui sont
applicables 4 la délimitation ... et comment, dans la pratique, ces
principes et règles peuvent-ils être appliqués par les deux Parties dans
le cas d’espèce afin qu’elles puissent délimiter ces zones sans difficulté
par voie d’un accord ».

111
PLATEAU CONTINENTAL (OP. DISS. ODA) 111

Là encore, ce que je disais au sujet de intervention maltaise s'applique, à
cela près que les Etats dont il s’agit sont différents :

« Les deux Parties à la présente affaire demandent à la Cour un
prononcé sur le droit approprié à la délimitation des zones du plateau
continental qui leur appartiennent respectivement. Aux termes du
compromis, le litige soumis à la Cour par ces deux pays doit donc
rester limité aux principes et règles du droit international applicables
à la délimitation du plateau continental, et ne saurait porter sur des
prétentions concrètes à quelque titre que ce soit. Aussi est-il approprié
que l’objet de la requête à fin d'intervention consiste, comme l’a
affirmé [l'Italie] à présenter des vues sur les principes et règles de droit
international pendant le déroulement de l’instance principale (comme
Cuba se proposait de le faire en vertu de l’article 63 dans l’affaire Haya
de la Torre). Cela étant, la position de [l'Italie] diffère assurément de la
position de Fidji dans les affaires des Essais nucléaires, où l’objet des
instances était défini avec précision, sous forme de prétentions spé-
cifiques. La question de juridiction mise à part, Fidji aurait pu iden-
tifier ses intérêts à ceux de l'Australie et de la Nouvelle-Zélande en
spécifiant les intérêts juridiques qui risquaient d’être mis en cause
par les mesures du Gouvernement français dont la légalité était
contestée. Même si Fidji avait dû préciser ses prétentions particu-
lières comme coplaignant contre la France, la condition ainsi mise à
sa requête aurait résulté du caractère même de Paffaire. Or, l'affaire
[Libye/ Malte] est complètement différente par sa nature. » (C.LJ.
Recueil 1981, p. 32, par. 20.)

Les points litigieux sur lesquels la Cour devra statuer après avoir lu et
entendu les Parties principales ont donc trait aux principes et règles de
droit international applicables à la délimitation du plateau continental, et
à la manière dont ces principes et règles peuvent être appliqués. Et il se peut
que l'Italie, bien qu'ayant surtout invoqué ses intérêts concrets en cause
dans le différend entre les deux Parties intiales, ait aussi voulu, par l’in-
termédaire de l’arrêt de la Cour, influencer l'interprétation des principes et
règles de droit international applicables à ce cas précis de délimitation
maritime.

41. A cet égard, nul ne peut aujourd’hui ignorer les délibérations de la
troisième conférence sur le droit de la mer, qui se sont achevées à la fin de
1982, ni le texte de la convention des Nations Unies sur le droit de la mer,
signée à Montego Bay (Jamaïque). Bien que cet instrument ne soit pas
encore entré en vigueur et n’ait pas acquis un caractère obligatoire, il s’agit
néanmoins d’une convention multilatérale entrant dans le champ d’appli-
cation de l’article 63 du Statut, que les Etats ne manqueront pas à l'avenir
d’invoquer pour la délimitation de leur plateau continental, et dont l’in-
terprétation pourrait être demandée à la Cour. Dans cette hypothèse, les
Etats tiers auraient assurément le droit d'intervenir en vertu de l’article 63.

112
PLATEAU CONTINENTAL (OP. DISS. ODA) 112

Une telle situation — celle où un traité, bien que signé par un grand nombre
d'Etats de toutes les parties du monde, n’est pas encore entré en vigueur —
diffère-t-elle à ce point de la présente affaire, si l’on se souvient qu’il s’agit
dans les deux cas d'interpréter les principes et règles du droit international
coutumier, qu’ils soient ou non déjà définis dans un texte en vigueur ? Je
rappellerai sur ce point encore mes arguments antérieurs, en remplaçant
seulement le mot « Malte» par « l'Italie » :

« Théoriquement, plusieurs Etats peuvent avoir des prétentions sur
le plateau continental dans la « région », et invoquer à cette fin toute
justification qui peut leur paraître appropriée, tant que les critères de
délimitation de ce plateau ne sont pas fermement énoncés. Or, étant
donné le sens dans lequel évolue le droit de la mer, il ne serait pas
difficile à la Cour d’exercer les pouvoirs discrétionnaires que lui
donne le paragraphe 2 de l’article 62 et d’autoriser l'intervention d’un
Etat tiers particulièrement intéressé, compte tenu de limportance
donnée par la Cour aux intérêts graves et imminents qui paraissent en
jeu ainsi que des facteurs pertinents. En l’espèce, je ne peux pas
accepter l’idée que l’arrêt de la Cour n’aura aucun effet juridique sur
[Italie], qui, sauf preuve du contraire, appartient précisément à la
« région » en question. C’est ce qui distingue [I’Italie] de tous les autres
pays (à l'exception peut-être de quelques Etats voisins), dont beau-
coup pourraient bien entendu s'intéresser dans l’abstrait à l’arrêt de la
Cour sur l’interprétation des « principes et règles du droit internatio-
nal applicables. » (C.J. Recueil 1981, p. 34, par. 23.)

42. Je ne retracerai pas l’évolution des idées sur la délimitation des
frontières maritimes, depuis l’article 6 de la convention sur le plateau
continental jusqu’à l’article 83 de la convention des Nations Unies sur le
droit de la mer. La notion de délimitation du plateau continental n’a pas
toujours été d’une parfaite limpidité, et la communauté internationale
n’ignore pas que la convention n’est devenue une réalité qu'après que le
président de la conférence eut proposé en dernière minute une version de
compromis pour l’article 83 et pour l’article 74, relatif à la délimitation de
la zone économique exclusive. Cette disposition se lit comme suit :

« Article 83 [74] — 1. La délimitation du plateau continental [de la
zone économique exclusive] entre Etats dont les côtes sont adjacentes
ou se font face est effectuée par voie d’accord conformément au droit
international tel qu’il est visé à l’article 38 du Statut de la Cour
internationale de Justice, afin d’aboutir à une solution équitable. »

Peu importe pour l’instant de savoir si cette disposition est devenue une
règle reconnue du droit international, alors que la convention doit encore
réunir un grand nombre de ratifications pour entrer en vigueur : de toute
façon, la Cour ne saurait s’abstenir de l’interpréter. Dans ces conditions, et
étant donné que la Libye et Malte exposeront vraisemblablement leurs
positions respectives en invoquant des doctrines et des justifications dif-
férentes pour la délimitation de la région qui reste à définir, comment

113
PLATEAU CONTINENTAL (OP. DISS. ODA) 113

peut-on supposer qu’un Etat comme l'Italie, situé dans le voisinage immé-
diat de la région en question — la Méditerrané centrale — puisse être
indifférent aux principes et règles que la Cour décidera d'appliquer en
l'espèce ?

CONCLUSION

43. Jai exposé ci-dessus comment, selon moi, la requête de [Italie
entrait dans le cadre de Pinstitution de l'intervention prévue par le Statut,
et pourquoi c’est à bon droit que l’Italie considère qu’un intérêt d’ordre
juridique est pour elle en cause dans le différend. Il y a trois ans, à propos
de l'intervention de Malte, j'avais avancé une thèse presque identique,
fondée sur des motifs pratiquement semblables. Toutefois, après mûre
réflexion, je ne m'étais pas prononcé en faveur de admission de la requête
maltaise. La raison en est que, lorsqu'il s’agit de délimiter le plateau
continental entre Etats limitrophes, les intérêts d’un Etat tiers qui fait face
auxdits Etats et qui est éloigné de leurs rivages peuvent, à première vue, ne
pas être réellement mis en cause par la délimitation, ni par lénoncé des
principes et règles applicables. Je m'étais donc rallié à la conclusion de la
Cour, dans la mesure où celle-ci tient un pouvoir discrétionnaire du para-
graphe 2 de l’article 62. Cependant la présente affaire est différente, car elle
concerne la délimitation du plateau continental entre des Etats qui « se
font face», et dont Pun est le proche voisin de l'Etat qui demandait à
intervenir.

(Signé) Shigeru ODA.

114
PLATEAU CONTINENTAL (OP. DISS. ODA)

TABLE DES MATIÈRES

114

Paragraphes
REMARQUES LIMINAIRES 1-2
I. LA PORTÉE DE L'INTERVENTION SUR LA BASE DE L'ARTICLE 62 DU
STATUT . 44. 4 4 0 4e 4e 3-32
Introduction . . 2... . ee . . . . . . . .. 3-5
1. Cas où il existe un lien juridictionnel Lone 6-7
2. Le lien juridictionnel n’est pas toujours indispensable 8-19
(Aperçu historique sur la rédaction de l’article 62) 11-16
3. L'effet de l’article 63 dou un ee ee 20-30
(Aperçu historique sur la rédaction de l’article 63) 22-26
(La signification de l’article 59) . . . . . . . . . . . . 27-28
4. La question de la multiplication des requêtes à fin d’interven- 31-32
ton see eu ee de ee à 0 + 0
II. L'OBJET DE LA REQUÊTE ITALIENNE ET L’INTERET JURIDIQUE DE
L'ITALIE . 4. 4... 33-42
1. L'objet de la requête italienne 33-36
2. L'intérêt juridique de l'Italie en ce qui concerne ‘le titre erga
OMNES ee + à + 37
3. L'intérêt juridique de l'Italie en ce qui concerne la délimitation
de zones du plateau continental encore non définies 38-39
4. L'intérêt juridique de l’Italie en ce qui concerne les principes et
règles de droit international . . . . . . . 40-42
CONCLUSION. . . . . . ee . . . . . . . . . . 43

115
